Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the chemical structures of the substituents that permit generation of stereo-defined phosphorothioate oligonucleotides have not been included.   
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Applicant is referred to Figure 3a wherein there is overprint that covers part of the chemical formula provided.   Appropriate correction is respectfully requested.  
The application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821 through §1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
Applicant is given 2 (TWO) MONTHS from the date of this letter within which to comply with the sequence rules, 37 C.F.R. §1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. §1.821(g).  Extension of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. §1.136.  In no case may an applicant extend the period for response beyond the SIX MONTH statutory period.  Applicant is requested to return a copy of the attached Notice To Comply with the response.  
Applicant is referred to the disclosure at page 63 at lines 8 and 11 (2 sequences disclosed); page 64 at lines 1-12 and pages 29-30; see page 64 at  lines 11-13; see Figures 9 and 10;  see page 70 at lines 6, 26, 30 and 31; and at page 72, lines 20 and 21.  A sequence identified as “Seq ID #1” was disclosed at page 68 at line 9.  Applicant‘s review of the remainder of the disclosure to identify and properly citation with a Seq ID Number all of the disclosed sequences is respectfully requested.  
No claims have been cancelled, claims 3 and 5-15 have been amended, the disclosure has been amended at page 1, and no new claims have been added as per the preliminary amendment filed November 26, 2019.  One Information Disclosure Statement (1 IDS) filed February 12, 2020 has been received with all cited 
Claims 1-15 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
In the disclosure at page 12, lines 19-22, and page 13 at lines 2-4, 6 and 17, the listing of names intended to define the term “nucleobase” are each erroneous because each term defines a separate compound, not a substituent.  For example the term “adenine” should be amended to read -- 9-adeninyl --.   See also page 16 at lines 14-16, page 17 at line 1, and page 50 at lines 8-12 wherein the same issue reoccurs.  
In the disclosure at page 57 at lines 25, 28, 29 and 33, there are several subscript typographical errors: e.g. “NEt3” should be amended to read -- NEt3 --. See also page 59 at lines 17, 22 and 25 wherein similar issues reoccur.  
In the disclosure at page 59 at lines 20, 21 and 23, there are typographic errors wherein temperatures are incorrectly presented (superscript errors).  
In the disclosure at page 60, the term “ N-metamorpholine” is a misspelling of -- N-methylmorpholine --.   See also temperature and subscript errors at lines 6-10 and 13.  
In the disclosure at page 62 se subscript errors at lines 20-21 and a spelling error at line 33 (“souble” should read – soluble --). 
In the disclosure at page 63, see subscript error at line 27.  
Appropriate correction is required.  
Claims 1-15 are objected to because of the following informalities: 
In claim 1 at lines 10-11, step “f)” is not presented as a separate paragraph and should be amended to appear as a separate paragraph.  .  
Appropriate correction is required.  
Claims 1-15 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 2, the term “step” is erroneous and should be amended to read -- steps.  
In claim 1 at lines 3-4, the terms “deprotecting” referring to potential reactants “nucleoside” and “oligonucleotide” is incomplete because oligonucleotide syntheses require multiple protecting groups none of which have been specified and no complete chemical structures have been provided.  Therefore it is unclear what the complete chemical process/processes is/are intended to be or whether the claimed subject matter is in part inoperative.   Addition of all necessary and enabled process steps and the identities and structures of all chemical intermediates is respectfully requested including the structures of the monomers including the oxazaphospholidine phosphoramidite functionality and the products generated.  
In claim 1 at line 10, the term “optionally repeating steps a) – d) for one or more elongation steps” is confusing because it implies generating separate products.  A clarifying amendment is respectfully requested.  
In claim 3 at line 2, the term “acetonitrile composition” is incomplete because the components therein beside acetonitrile have not been specified, an incompleteness issue.  
In claim 4 at line 2 and claims 12 and 13 at lines 2, the term “aromatic heterocyclic solvent” is a generic to a vast array of substances none of which have been identified within the claim, rendering the claim indefinite.  A similar issue occurs in claims 7-9 wherein specific compounds have not been defined.  
In claim 6 at line 2, the term “antisense oligonucleotide” lacks patentable weight in a method of making claim because the noted term is directed to a medical method of treating limitation.  
In claim 12 at line 3, claim 13 at lines 3 and 4, and claim 15 at line 3, the term “such as” is indefinite because at each occurrence generates a claim lacking in adequately defined metes and bounds.  Deletion is respectfully requested.  Retention of last subject matter can be addressed by the addition of new claims.  
In claim 14 at line 3, the variables in the structure of formula I is too fuzzy leading to marginal legibility.  In addition the structure appears to include both R and S enantiomers at phosphorus meaning that the term “formula I” is erroneous by apparent reference to a single compound genus.  A clarifying amendment is respectfully requested.  
In claim 14 at line 5, the term “nucleoside” is technically erroneous. Did applicant intend the term to read -- 3’-O-substituent derived from a nucleoside --?  
In claim 14 at lines 6, 7, 12 and 13, the term “heteroaryl” is incomplete because the substituents intended have not been defined in the claim, an incompleteness issue.  
In claim 14 at lines 7, 12, 13 and 14, the term “substituted” (all occurrences) implies subject matters not defined in the remainder of the claim, an incompleteness issues.  
In claim 14 at lines 8-9, the term “heterocyclic ring comprising 3 to 16 carbon atoms” is incomplete because the metes and bounds cannot be determined in view of the presence of the term of art “comprising.”  A clarifying amendment is respectfully requested. 
In claim 14 at lines 11, 16 and 17-20, there are many typographical errors in subscript number ranges.  
In claim 14 at line 14, the term “substituted fluorine” is technically impossible.  Did applicant intend the term to read -- substituted fluorene --?  
In claim 14 at line 18, the term “dependency or” appears to be superfluous.   Deletion is respectfully suggested.  
In claim 15 at lines 1-3, the structure of the monomer “L-LNA” has not been, and should be provided, within the claim.
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 and 15 of copending Application No. 16/300,309 (PTO-892 ref. D; US 2019/0153012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of synthesis of stereo-defined oligonucleotide phosphorothioates are directed to substantially overlapping subject matter.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 1-15 of this application conflict with claims 1-13 and 15of U. S. Patent Application 16/300,309.  37 CFR §1.78(b) provides that where two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications (emphasis added).  See MPEP §822.  
Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/241,535 (PTO-892 ref. E).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of synthesis of stereo-defined oligonucleotide phosphorothioates are directed to substantially overlapping subject matter.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 1-15 of this application conflict with claims 1-21 of U. S. Patent Application 17/241,535.  37 CFR §1.78(b) provides that where two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications (emphasis added).  See MPEP §822.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
 (a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-15 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Shimizu et al. ‘458  (PTO-892 ref. A; US 9,598,458).  
Applicant is referred to the Shimizu et al. ‘458 reference at claims 23 and 34-35 wherein the instant claimed subject matter has been anticipated.  
Claims 1-15 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Wan et al. (PTO-1449 #1; ref. 21) in view of Wan et al. (PTO-1449 #1;  ref. 22; wherein ref. 22 is the supplemental disclosure of ref. 21.   Therefore, these references will be referenced below as Wan et al. 21+22.  
Applicant is referred to the Wan et al. 21+22 at pages 13456-13468 wherein the instant process steps a) to f) have been anticipated.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action: 
    “A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”  
Claims 1-15 are rejected under 35 U.S.C. §103 as being unpatentable over Shimizu et al. ‘458 (PTO-892 ref. A; US 9,598,458).    
The instant claims are directed to a stereo-directed oligonucleotide phosphorothioate synthesis that relies on oxazophospholidine substituted amidite monomers 
Shimizu et al. ‘458 discloses at claims 23 and 34-35 a process directed to a stereo-directed oligonucleotide phosphorothioate synthesis that relies on oxazophospholidine substituted amidite monomers.  
Shimizu et al. ‘458 does not expressly disclose the solvent mixtures claimed herein but at column 62 at Table 1 that acetonitrile was used in the cou0ling step.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply acetonitrile and mixtures of this solvent with other solvents to optimize the process.  
One having ordinary skill in the art would have been motivated to combine these disclosures because the claims and the table occur in the same reference.  
Therefore, the instant claimed method of synthesis would have been obvious to one of ordinary skill in the art having the above cited reference before him before the effective filing date of the claimed invention.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
07/03/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600